DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.    	The following is a non-final Office action in response to the Applicant submission received on 05/04/2020.
3.    	Claims 46-65 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 05/04/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 05/04/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 46-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,645,624 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-25 of U.S. Patent No. 10,645,624 B2 contain(s) every element of claims 46-65 of the instant application and as such anticipate(s) claim(s) 46-65 of the instant application.
The limitations of claims 46-65 of the instant Application are similar to the limitations of claims 1-25 of U.S. Patent No. 10,645,624  B2 as compared in the following table:
U.S. Application 16/865,796
U.S. Patent No. 10,645,624  B2
Independent claim 46.  User equipment (UE), comprising: 


a circuitry coupled to a radio frequency (RF) receiver, the circuitry to 
derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, 
the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a shared wireless downlink channel, 
a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals; and 
an RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel.

Independent claim 1.  1. User equipment (UE), comprising: 
a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS);
 circuitry coupled to the RF receiver, the circuitry to 
derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, 
the circuitry to derive the CQI index based on the CSI-RS and a CSI reference resource of a shared wireless downlink channel, 
a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals; and 
an RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel.

Claim 47.  The UE of claim 46, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.

Independent claim 1.  … a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS), … the circuitry to derive the CQI index based on the CSI-RS ….

Claim 48.  The UE of claim 46, the CQI index comprising CSI for a serving cell of the UE.

Claim 2.  The UE of claim 1, the CQI index comprising CSI for a serving cell of the UE.
Claim 49. The UE of claim 46, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the frequency band.

Claim 3.  The UE of claim 1, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the frequency band.
Claim 50.  The UE of claim 46, the circuitry to derive the C index without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH).

Claim 4.  The UE of claim 1, the circuitry to derive the CQI index without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH).

Claim 51.  The UE of claim 46, the circuitry to configure a CSI process to report CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).

Claim 6.  The UE of claim 1, the circuitry to configure a CSI process to report CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 52. The UE of claim 46, the shared wireless downlink channel comprising a physical downlink shared channel (PDSCH).
Claim 7.  The UE of claim 1, the shared wireless downlink channel comprising a physical downlink shared channel (PDSCH).
Independent claim 53.  User equipment (UE), comprising: a circuitry coupled to a radio frequency (RF) receiver,


the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, 
the circuitry to derive the CQI index based on a channel state information interference measurement (CSI-IM) resource; and 




an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel.

Independent claim 10. User equipment (UE), comprising: a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS); circuitry coupled to the RF receiver, the circuitry to configure a channel state information (CSI) process to report a precoding matrix indicator (PMI), a rank indication (RI), and 
a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, 
the circuitry to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, and 
a CSI reference resource of a downlink shared channel, the circuitry to derive the CQI index based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH); and
an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel. 

Claim 54.  The UE of claim 53, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.

Claim 25.   ……. further comprising instructions to derive the CQI index based on the CSI-RS….
Claim 55. The UE of claim 54, the circuitry to derive the CQI index further based on a CSI reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH).

Claim 4.  the circuitry to derive the CQI index without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH).
Claim 56.  The UE of claim 53, the circuitry to configure a channel state information (CSI) process to report the CQI index.

Claim 13.  The UE of claim 10, the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index.
Claim 57.  The UE of claim 56, the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).


Claim 14.  The UE of claim 10, the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, the PMI, and the RI.
Independent Claim 58.  User equipment (UE), comprising: 


a circuitry coupled to a radio frequency (RF) receiver, 
the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, 

the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH); and 

an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel.
Independent claim 10.  User equipment (UE), comprising: 
a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS); 
circuitry coupled to the RF receiver, 
the circuitry to configure a channel state information (CSI) process to report a precoding matrix indicator (PMI), a rank indication (RI), and a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, 
the circuitry to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, and a CSI reference resource of a downlink shared channel, the circuitry to derive the CQI index based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH); and
an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel.

Claim 59.  The UE of claim 58, the circuitry to derive the CQI index further based on a channel state information interference measurement (CSI-IM) resource.
Claim 25.  …. further comprising instructions to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, ….
Claim 60.  The UE of claim 59, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.
Claim 25.  further comprising instructions to derive the CQI index based on the CSI-RS, ………..


Claim 61. The UE of claim 58, the downlink shared channel comprising a physical downlink shared channel (PDSCH).
Claim 7.      the shared wireless downlink channel comprising a physical downlink shared channel (PDSCH).
Claim 62. The UE of claim 58, the CSI reference resource defined in a time domain by a single downlink subframe.
Claim 5.      the CSI reference resource defined in a time domain by a single downlink subframe.
Claim 63. The UE of claim 58, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the OFDMA frequency band.
Claim 13.   the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the OFDMA frequency band.
Claim 64. The UE of claim 58, the circuitry to configure a CSI process to report CSI for a serving cell of the UE, the CSI comprising the C index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 14. the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, the PMI, and the RI.
Claim 65. The UE of claim 58, the CSI reference resource to comprise a same cell-specific reference signal (CRS) overhead as a CRS overhead corresponding to a number of CRS antenna ports of a serving cell of the UE.

Claim 15.	the CSI reference resource to comprise a same cell-specific reference signal (CRS) overhead as a CRS overhead corresponding to a number of CRS antenna ports of a serving cell of the UE.
The removal of the limitations in bold of U.S. Patent 10,645,624 B2 from the independent claims of the present application made the present application a broader version of U.S. Patent 10,645,624 B2. However, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 46-65 are not patentably distinct from claims 1-25 of U.S. Patent 10,645,624 B2.



Claims 46-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,986,477 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-25 of U.S. Patent No. 9,986,477 B2 contain(s) every element of claims 46-65 of the instant application and as such anticipate(s) claim(s) 46-65 of the instant application.
The limitations of claims 46-65 of the instant Application are similar to the limitations of claims 1-25 of U.S. Patent No. 9,986,477  B2 as compared in the following table:
U.S. Application 16/865,796
U.S. Patent No. 9,986,477  B2
Independent claim 46.  User equipment (UE), comprising: 


a circuitry coupled to a radio frequency (RF) receiver, the circuitry to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, 
the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a shared wireless downlink channel, 
a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals; and 



an RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel.

Independent claim 1.  User equipment (UE), comprising: 
radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS); 
circuitry coupled to the RF receiver, the circuitry to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, 
the logic circuitry to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, and a CSI reference resource of a shared wireless downlink channel, 
Claim 4. The UE of claim1, a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals, 
without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH); and 
RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel.
Claim 47.  The UE of claim 46, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.

Independent claim 1.  … a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS), … the circuitry to derive the CQI index based on the CSI-RS ….

Claim 48.  The UE of claim 46, the CQI index comprising CSI for a serving cell of the UE.

Claim 2.  The UE of claim 1, the CQI index comprising CSI for a serving cell of the UE.
Claim 49. The UE of claim 46, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the frequency band.

Claim 3.  The UE of claim 1, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the frequency band.
Claim 50.  The UE of claim 46, the circuitry to derive the CQI index without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH).

Independent Claim 1.  the circuitry to derive the CQI index without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH).

Claim 51.  The UE of claim 46, the circuitry to configure a CSI process to report CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).

Claim 6.  The UE of claim 1, the circuitry to configure a CSI process to report CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 52. The UE of claim 46, the shared wireless downlink channel comprising a physical downlink shared channel (PDSCH).
Claim 7.  The UE of claim 1, the shared wireless downlink channel comprising a physical downlink shared channel (PDSCH).
Independent claim 53.  User equipment (UE), comprising: 



a circuitry coupled to a radio frequency (RF) receiver,


the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, the circuitry to derive the CQI index based on a channel state information interference measurement (CSI-IM) resource; and 




an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel.
Independent claim 10. User equipment (UE), comprising: 
a radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS); 

circuitry coupled to the RF receiver, 
the circuitry to configure a channel state information (CSI) process to report a precoding matrix indicator (PMI), a rank indication (RI), and 
a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, circuitry to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, 
a CSI reference resource of a downlink shared channel, the CSI reference resource to comprise a same cell-specific reference signal (CRS) overhead as a CRS overhead corresponding to a number of CRS antenna ports of a serving cell of the UE; and 
an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel. 

Claim 54.  The UE of claim 53, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.

Claim 10.   ……. the circuitry to derive the CQI index based on the CSI-RS ….
Claim 55. The UE of claim 54, the circuitry to derive the CQI index further based on a CSI reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH).
Claim 15.  The UE of claim 10, the logic to derive the CQI index based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH).
Claim 56.  The UE of claim 53, the circuitry to configure a channel state information (CSI) process to report the CQI index.
Claim 14.  The UE of claim 10, the logic to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index
Claim 57.  The UE of claim 56, the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 14.  The UE of claim 10, the logic to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, the PMI, and the RI.
Independent Claim 58.  User equipment (UE), comprising: 


a circuitry coupled to a radio frequency (RF) receiver, the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band, 

the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH); and 
an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel.
Independent claim 1.  User equipment (UE), comprising: 
radio frequency (RF) receiver to receive a channel state information (CSI) reference signal (CSI-RS); 
circuitry coupled to the RF receiver, the circuitry to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, 
the logic circuitry to derive the CQI index based on the CSI-RS, a CSI interference measurement (CSI-IM) resource, and a CSI reference resource of a shared wireless downlink channel, without reference to resource elements of the CSI reference resource that are allocated to an enhanced physical downlink control channel (EPDCCH); and 
RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel.

Claim 59.  The UE of claim 58, the circuitry to derive the CQI index further based on a channel state information interference measurement (CSI-IM) resource.
Claim 21.  … derive the CQI index based on the channel measurement, the interference measurement, and the CSI reference resource, ….
Claim 60.  The UE of claim 59, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS.
Claim 21.  derive the CQI index based on the channel state information (CSI) reference signal (CSI-RS). 


Claim 61. The UE of claim 58, the downlink shared channel comprising a physical downlink shared channel (PDSCH).

Claim 7.      the downlink shared channel comprising a physical downlink shared channel (PDSCH).
Claim 62. The UE of claim 58, the CSI reference resource defined in a time domain by a single downlink subframe.

Claim 5.      the CSI reference resource defined in a time domain by a single downlink subframe.
Claim 63. The UE of claim 58, the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the OFDMA frequency band.

Claim 13.   the CSI reference resource defined in a frequency domain by a group of downlink physical resource blocks corresponding to the OFDMA frequency band.
Claim 64. The UE of claim 58, the circuitry to configure a CSI process to report CSI for a serving cell of the UE, the CSI comprising the C index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 6. the logic to configure a CSI process to report CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI).
Claim 65. The UE of claim 58, the CSI reference resource to comprise a same cell-specific reference signal (CRS) overhead as a CRS overhead corresponding to a number of CRS antenna ports of a serving cell of the UE.
Claim 10. … the CSI reference resource to comprise a same cell-specific reference signal (CRS) overhead as a CRS overhead corresponding to a number of CRS antenna ports of a serving cell of the UE.

The removal of the limitations in bold of U.S. Patent 9,986,477 B2 from the independent claims of the present application made the present application a broader version of U.S. Patent 9,986,477 B2. However, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 46-65 are not patentably distinct from claims 1-25 of U.S. Patent 9,986,477 B2.




Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 53-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jongren (US 9,264,120 B2) in view of Seo et al. (US 20130083719 A1).

Regarding claim 53, Jongren discloses User equipment (UE), comprising: 
a circuitry coupled to a radio frequency (RF) receiver (Figures 10 and 17), the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency-division multiple access (OFDMA) frequency band (Jongren, col 13, lines 65-67 and col 14, lines 1-5: wireless terminal WT determining the channel quality indicator (CQI) for each CSI-RS resource within the set, based on the transmission rank determined for that CSI-RS resource. Moreover, col. 2, lines 44-54 recite using OFDM in the downlink clearly anticipate logic to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system)); and
an RF transmitter coupled to the circuitry, the RF transmitter to transmit the CQI index over a wireless uplink channel (Jongren, col 7, lines 63-67 and col 8, lines 1-5: a channel quality indicator (CQI) for each CSI-RS resource within the set are determined based on the transmission rank determined for that CSI-RS resource and feedback to eNB is generated to include the CQI determined for each CSI-RS resource within the set clearly anticipate a transmitter to transmit the CQI index over a wireless uplink channel).
Jongren does not appear to explicitly disclose the circuitry to derive the CQI index based on a channel state information interference measurement (CSI-IM) resource.
In a similar field of endeavor, Sayana discloses the circuitry to derive the CQI index based on a channel state information interference measurement (CSI-IM) resource (Sayana, para. 76-79: deriving the CQI index based on CSI reference signal interference measurement).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Jongren with the teaching of Sayana by using the above features into the invention of Jongren such as the circuitry to derive the CQI index based on a channel state information interference measurement (CSI-IM) resource as taught by Sayana. The motivation for doing so would have been to improve communication efficiency by, among other things, reducing the incidences of the interference.

Regarding claim 54, Jongren as modified by Sayana discloses the UE of claim 53, wherein the RF receiver is configured to receive a channel state information (CSI) reference signal (CSI-RS), the circuitry to derive the CQI index further based on the CSI-RS (Jongren, col 8, lines 1-3: the CSI feedback 3is generated to include the precoder and CQI determined for each CSI-RS resource within the set).

Regarding claim 56, Jongren as modified by Sayana discloses the UE of claim 53, the circuitry to configure a channel state information (CSI) process to report the CQI index (Jongren, col 13, lines 65-67 and col 14, lines 1-5: the WT determines a precoder and channel quality indicator (CQI) for each CSI-RS resource within the set, based on the transmission rank determined for that CSI-RS resource. Thus, CQI.sub.1 and PMI.sub.1 could be determined by the WT based on r.sub.1 for “CSI-RS Resource 1.” In this example, the CSI 50C report is generated by the WT to include the precoder and the CQI determined for each CSI-RS resource within the set).

Regarding claim 57, Jongren as modified by Sayana discloses the UE of claim 56, the circuitry to configure the CSI process to report CSI for a serving cell of the UE, the CSI comprising the CQI index, a precoding matrix indicator (PMI) and a rank indication (RI) (Jongren, col 5, lines 32-36: A UE operating in connected mode can be requested by the base station to perform channel state information (CSI) reporting, e.g. reporting a suitable rank indicator (RI), one or more precoding matrix indices (PMIS) and a channel quality indicator (CQI)).

Allowable Subject Matter
14.	Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason of the objection of claim 55 is that the prior arts of record taken alone or in any combination fails to anticipate, suggest or disclose the limitation “the circuitry to derive the CQI index further based on a CSI reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH)”. 

15.	Claims 46-52 and 58-65 are allowed.
16.	The following is an examiner’s statement of reasons for allowance of claims 46-52 and 58-65: The Examiner found neither prior art references cited in its entirely, nor based on the prior art references, found any motivation to combine any of said prior art references which teaches the following limitations “a circuitry coupled to a radio frequency (RF) receiver, the circuitry to report a channel quality indicator (CQI) index for an orthogonal frequency- division multiple access (OFDMA) frequency band, the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a downlink shared channel based on an assumption that no resource elements of the CSI reference resource are allocated to an enhanced physical downlink control channel (EPDCCH) or a physical broadcast channel (PBCH)” and “a circuitry coupled to a radio frequency (RF) receiver, the circuitry to derive a channel quality indicator (CQI) index for a frequency band of an orthogonal frequency-division multiple access (OFDMA) wireless communication system, the circuitry to derive the CQI index based on a channel state information (CSI) reference resource of a shared wireless downlink channel, a first three orthogonal frequency-division multiplexing (OFDM) symbols of the CSI reference resource to be occupied by control signals; and an RF transmitter coupled to the circuitry, the RF transmitter to transmit electromagnetic signals representing the CQI index on a wireless uplink channel”, in combination with the remaining limitations of claims 46 and 58.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Seo et al. (US 20130083719 A1) discloses a method for reporting a channel quality indicator for a relay node-dedicated physical downlink shared channel (R-PDSCH) from a base station by a relay node in a wireless communication system. 
b)	Ko et al. (US-20120076023-A1) discloses a method for transmitting channel status information (CSI) of downlink transmission via uplink in a wireless communication system includes transmitting a rank indicator (RI) and a precoder type indicator (PTI) at a first subframe, transmitting at a second subframe a first precoding matrix indicator (PMI) when the PTI has a first value and transmitting a second PMI and a wideband channel quality indicator (WB CQI).
c)	Marinier et al. (US-20130322376-A1) discloses determining and communicating channel state information (CSI) for one or more transmission points (or CSI reference signal resources). The determining transmission states may include applying at least one CSI process for channel state information (CSI) reporting.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466